Case 1:20-cv-06054-RPK-CLP Document 1 Filed 12/11/20 Page 1 of 14 PageID #: 1




THE ROSEN LAW FIRM, P.A.
Phillip Kim, Esq. (PK 9384)
Laurence M. Rosen, Esq. (LR 5733)
275 Madison Ave., 40th Floor
New York, New York 10016
Telephone: (212) 686-1060
Fax: (212) 202-3827
Email: pkim@rosenlegal.com
        lrosen@rosenlegal.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

  DALE H. OCHAKOFF, Individually and on                Case No.
  behalf of all others similarly situated,
                                                       CLASS ACTION COMPLAINT FOR
          Plaintiff,                                   VIOLATION OF THE FEDERAL
                                                       SECURITIES LAWS
          v.
                                                       JURY TRIAL DEMANDED
  QIWI PLC, BORIS KIM, SERGEY SOLONIN,
  ALEXANDER KARAVAEV, and VARVARA                      CLASS ACTION
  KISELEVA,

          Defendants.


       Plaintiff Dale H. Ochakoff (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants (defined below), alleges the following based upon personal knowledge as to Plaintiff

and Plaintiff’s own acts, and information and belief as to all other matters, based upon, inter alia,

the investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of the defendants’ public documents, and announcements made by defendants,

United States Securities and Exchange Commission (“SEC”) filings, wire and press releases

published by and regarding Qiwi plc (“Qiwi” or the “Company”), analysts’ reports and advisories

about the Company, and information readily obtainable on the Internet. Plaintiff believes that

                                                  1
Case 1:20-cv-06054-RPK-CLP Document 1 Filed 12/11/20 Page 2 of 14 PageID #: 2




substantial evidentiary support will exist for the allegations set forth herein after a reasonable

opportunity for discovery.

                                   NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of all persons and entities who

purchased the publicly traded securities of Qiwi between March 28, 2019 and December 9, 2020,

both dates inclusive (the “Class Period”). Plaintiff seeks to recover compensable damages caused

by Defendants’ violations of the federal securities laws under the Securities Exchange Act of 1934

(the “Exchange Act”).

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

Exchange Act (15 U.S.C. §78j(b) and §78t(a)) and Rule 10b-5 promulgated thereunder by the SEC

(17 C.F.R. §240.10b-5).

       3.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§1331 and §27 of the Exchange Act.

       4.      Venue is proper in this judicial district pursuant to §27 of the Exchange Act (15

U.S.C. §78aa) and 28 U.S.C. §1391(b) as the alleged misstatements entered and subsequent

damages took place within this judicial district.

       5.      In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mail, interstate telephone communications and the

facilities of the national securities exchange.




                                                    2
Case 1:20-cv-06054-RPK-CLP Document 1 Filed 12/11/20 Page 3 of 14 PageID #: 3




                                          PARTIES

       6.     Plaintiff, as set forth in the accompanying certification, incorporated by reference

herein, purchased Qiwi’s securities during the Class Period and was economically damaged

thereby.

       7.     Defendant Qiwi together with its subsidiaries, purports to operate electronic online

payment systems primarily in the Russia, Kazakhstan, Moldova, Belarus, Romania, the United

Arab Emirates, and internationally. The Company is incorporated in Cyprus with its principal

executive offices located at Kennedy Business Centre, 2nd floor Kennedy 12, Nicosia 1087,

Cyprus. The Company’s American Depository Shares (“ADSs”) are traded on NASDAQ under

the ticker symbol “QIWI.”

       8.     Defendant Boris Kim (“Kim”) has served as Qiwi’s Chief Executive Officer and a

Director of the Company since January 2020.

       9.      Defendant Sergey Solonin (“Solonin”) served as Qiwi’s CEO from October 2012

through January 2020, and Chairman since January 2020.

       10.    Defendant Alexander Karavaev (“Karavaev”) served as Qiwi’s Chief Financial

Officer (“CFO”) from July 2013 to May 2019.

       11.    Defendant Varvara Kiseleva (“Kiseleva”) served as Qiwi’s Capital Market’s

Deputy CFO since May 2019 and as the interim CFO from May 2019 until December 2020.

       12.    Defendants Kim, Solonin, Karavaev, and Kiseleva are sometimes referred to herein

as the “Individual Defendants.”

       13.    Each of the Individual Defendants:

       (a)    directly participated in the management of the Company;




                                               3
Case 1:20-cv-06054-RPK-CLP Document 1 Filed 12/11/20 Page 4 of 14 PageID #: 4




       (b)    was directly involved in the day-to-day operations of the Company at the highest

              levels;

       (c)    was privy to confidential proprietary information concerning the Company and its

              business and operations;

       (d)    was directly or indirectly involved in drafting, producing, reviewing and/or

              disseminating the false and misleading statements and information alleged herein;

       (e)    was directly or indirectly involved in the oversight or implementation of the

              Company’s internal controls;

       (f)    was aware of or recklessly disregarded the fact that the false and misleading

              statements were being issued concerning the Company; and/or

       (g)    approved or ratified these statements in violation of the federal securities laws.

       14.    The Company is liable for the acts of the Individual Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency because all of the

wrongful acts complained of herein were carried out within the scope of their employment.

       15.    The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to the Company under respondeat superior and agency principles.

       16.    The Company and the Individual Defendants are referred to herein, collectively, as

the “Defendants.”

                              SUBSTANTIVE ALLEGATIONS
                        Materially False and Misleading Statements

       17.    On March 28, 2019, the Company filed a Form 20-F the year ended December 31,

2018 (the “2018 20-F”) with the SEC, which provided the Company’s 2018 financial statements

and position. The 2018 20-F was signed by Defendant Solonin. The 2018 20-F contained signed

certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) by Defendants Solonin and

                                                4
Case 1:20-cv-06054-RPK-CLP Document 1 Filed 12/11/20 Page 5 of 14 PageID #: 5




Karavaev attesting to the accuracy of financial reporting, the disclosure of any material changes to

the Company’s internal controls over financial reporting, and the disclosure of all fraud.

       18.     As to internal controls, the 2018 20-F stated that “management concluded that as

of December 31, 2018, our internal control over financial reporting was effective.”

       19.     On March 24, 2020, the Company filed a Form 20-F the year ended December 31,

2019 (the “2019 20-F”) with the SEC, which provided the Company’s 2019 financial statements

and position. The 2018 20-F was signed by Defendant Kim. The 2019 20-F contained signed SOX

certifications by Defendants Kim and Kiseleva attesting to the accuracy of financial reporting, the

disclosure of any material changes to the Company’s internal controls over financial reporting,

and the disclosure of all fraud.

       20.     As to internal controls, the 2019 20-F stated that “management concluded that as

of December 31, 2019, our internal control over financial reporting was effective.”

       21.     The statements referenced in ¶¶17-20 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operational and financial results, which were known to

Defendants or recklessly disregarded by them. Specifically, Defendants made false and/or

misleading statements and/or failed to disclose that: (1) Qiwi’s internal controls related to reporting

and record-keeping were ineffective; (2) consequently, the Central Bank of Russia would impose

a monetary fine upon the Company and impose restrictions upon the Company’s ability to make

payments to foreign merchants and transfer money to pre-paid cards; and (3) as a result,

Defendants’ public statements were materially false and/or misleading at all relevant times.




                                                  5
Case 1:20-cv-06054-RPK-CLP Document 1 Filed 12/11/20 Page 6 of 14 PageID #: 6




                                        The Truth Emerges

       22.     On December 9, 2020, after the market closed, Qiwi filed a Form 6-K with the SEC,

announcing that the Central Bank of Russia had imposed a fine of approximately $150,000 for

deficient record-keeping and reporting, and suspended the Company’s conduct most types of

payments to foreign merchants and money transfers to pre-paid cards from corporate accounts.

The 6-K stated, in pertinent part:

       From July to December 2020, the Central Bank of Russia (“CBR”), acting in its
       supervisory capacity, performed a routine scheduled audit of Qiwi Bank JSC
       (“Qiwi Bank”) for the period of July 2018 to September 2020 and, in the course of
       this audit, has identified certain violations and deficiencies relating primarily to
       reporting and record-keeping requirements. We believe that the deficiencies that
       have been identified by the audit can arise as part of an ordinary course for most
       banking institutions of Qiwi Bank’s scale. The monetary fine imposed on Qiwi
       Bank as a result of these findings was RUB 11 million, or approximately USD
       150,000.

       In addition, as part of its instruction letter setting forth the findings of the audit, the
       CBR introduced certain restrictions with respect to Qiwi Bank’s operations,
       including, effective from December 7, 2020, the suspension or limitation of most
       types of payments to foreign merchants and money transfers to pre-paid cards from
       corporate accounts. We believe that the restrictions imposed on us are primarily
       driven by an evaluation of the overall approach of the CBR to the interpretation of
       the applicable e-payments regulation and general trends towards increased scrutiny
       in the areas of cyberspace and cross-border payments that we have been observing
       recently rather than specific deficiencies identified.


       23.     On this news, Qiwi’s ADS price fell $2.80 per share, or 20.6%, to close at $10.79

per share on December 10, 2020, damaging investors.

       24.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.




                                                   6
Case 1:20-cv-06054-RPK-CLP Document 1 Filed 12/11/20 Page 7 of 14 PageID #: 7




                       PLAINTIFF’S CLASS ACTION ALLEGATIONS

        25.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased the publicly

traded securities of Qiwi during the Class Period (the “Class”); and were damaged upon the

revelation of the alleged corrective disclosure. Excluded from the Class are Defendants herein, the

officers and directors of the Company, at all relevant times, members of their immediate families

and their legal representatives, heirs, successors or assigns and any entity in which Defendants

have or had a controlling interest.

        26.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, the Company’s securities were actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by the Company or its transfer agent and may be notified of

the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        27.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        28.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.




                                                  7
Case 1:20-cv-06054-RPK-CLP Document 1 Filed 12/11/20 Page 8 of 14 PageID #: 8




       29.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

       (a)     whether Defendants’ acts as alleged violated the federal securities laws;

       (b)     whether Defendants’ statements to the investing public during the Class Period

               misrepresented material facts about the financial condition, business, operations,

               and management of the Company;

       (c)     whether Defendants’ statements to the investing public during the Class Period

               omitted material facts necessary to make the statements made, in light of the

               circumstances under which they were made, not misleading;

       (d)     whether the Individual Defendants caused the Company to issue false and

               misleading SEC filings and public statements during the Class Period;

       (e)     whether Defendants acted knowingly or recklessly in issuing false and misleading

               SEC filings and public statements during the Class Period;

       (f)     whether the prices of the Company’s securities during the Class Period were

               artificially inflated because of the Defendants’ conduct complained of herein; and

       (g)     whether the members of the Class have sustained damages and, if so, what is the

               proper measure of damages.

       30.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.



                                                 8
Case 1:20-cv-06054-RPK-CLP Document 1 Filed 12/11/20 Page 9 of 14 PageID #: 9




       31.     Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

on-the-market doctrine in that:

       (a)     Defendants made public misrepresentations or failed to disclose material facts

               during the Class Period;

       (b)     the omissions and misrepresentations were material;

       (c)     the Company’s securities are traded in efficient markets;

       (d)     the Company’s securities were liquid and traded with moderate to heavy volume

               during the Class Period;

       (e)     the Company traded on the NASDAQ, and was covered by multiple analysts;

       (f)     the misrepresentations and omissions alleged would tend to induce a reasonable

               investor to misjudge the value of the Company’s securities; Plaintiff and members

               of the Class purchased and/or sold the Company’s securities between the time the

               Defendants failed to disclose or misrepresented material facts and the time the true

               facts were disclosed, without knowledge of the omitted or misrepresented facts; and

       (g)     Unexpected material news about the Company was rapidly reflected in and

               incorporated into the Company’s stock price during the Class Period.

       32.     Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

       33.     Alternatively, Plaintiff and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

their Class Period statements in violation of a duty to disclose such information, as detailed above.




                                                  9
Case 1:20-cv-06054-RPK-CLP Document 1 Filed 12/11/20 Page 10 of 14 PageID #: 10




                                            COUNT I
                 Violation of Section 10(b) of The Exchange Act and Rule 10b-5
                                     Against All Defendants

         34.     Plaintiff repeats and realleges each and every allegation contained above as if fully

 set forth herein.

         35.     This Count is asserted against the Company and the Individual Defendants and is

 based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

 thereunder by the SEC.

         36.     During the Class Period, the Company and the Individual Defendants, individually

 and in concert, directly or indirectly, disseminated or approved the false statements specified

 above, which they knew or deliberately disregarded were misleading in that they contained

 misrepresentations and failed to disclose material facts necessary in order to make the statements

 made, in light of the circumstances under which they were made, not misleading.

         37.     The Company and the Individual Defendants violated §10(b) of the 1934 Act and

 Rule 10b-5 in that they: employed devices, schemes and artifices to defraud; made untrue

 statements of material facts or omitted to state material facts necessary in order to make the

 statements made, in light of the circumstances under which they were made, not misleading; and/or

 engaged in acts, practices and a course of business that operated as a fraud or deceit upon plaintiff

 and others similarly situated in connection with their purchases of the Company’s securities during

 the Class Period.

         38.     The Company and the Individual Defendants acted with scienter in that they knew

 that the public documents and statements issued or disseminated in the name of the Company were

 materially false and misleading; knew that such statements or documents would be issued or

 disseminated to the investing public; and knowingly and substantially participated, or acquiesced



                                                  10
Case 1:20-cv-06054-RPK-CLP Document 1 Filed 12/11/20 Page 11 of 14 PageID #: 11




 in the issuance or dissemination of such statements or documents as primary violations of the

 securities laws. These defendants by virtue of their receipt of information reflecting the true facts

 of the Company, their control over, and/or receipt and/or modification of the Company’s allegedly

 materially misleading statements, and/or their associations with the Company which made them

 privy to confidential proprietary information concerning the Company, participated in the

 fraudulent scheme alleged herein.

        39.      Individual Defendants, who are the senior officers and/or directors of the

 Company, had actual knowledge of the material omissions and/or the falsity of the material

 statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

 or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

 disclose the true facts in the statements made by them or other personnel of the Company to

 members of the investing public, including Plaintiff and the Class.

        40.     As a result of the foregoing, the market price of the Company’s securities was

 artificially inflated during the Class Period. In ignorance of the falsity of the Company’s and the

 Individual Defendants’ statements, Plaintiff and the other members of the Class relied on the

 statements described above and/or the integrity of the market price of the Company’s securities

 during the Class Period in purchasing the Company’s securities at prices that were artificially

 inflated as a result of the Company’s and the Individual Defendants’ false and misleading

 statements.

        41.     Had Plaintiff and the other members of the Class been aware that the market price

 of the Company’s securities had been artificially and falsely inflated by the Company’s and the

 Individual Defendants’ misleading statements and by the material adverse information which the




                                                  11
Case 1:20-cv-06054-RPK-CLP Document 1 Filed 12/11/20 Page 12 of 14 PageID #: 12




 Company’s and the Individual Defendants did not disclose, they would not have purchased the

 Company’s securities at the artificially inflated prices that they did, or at all.

         42.     As a result of the wrongful conduct alleged herein, Plaintiff and other members of

 the Class have suffered damages in an amount to be established at trial.

         43.     By reason of the foregoing, the Company and the Individual Defendants have

 violated Section 10(b) of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to

 the Plaintiff and the other members of the Class for substantial damages which they suffered in

 connection with their purchases of the Company’s securities during the Class Period.

                                             COUNT II
                          Violation of Section 20(a) of The Exchange Act
                                Against The Individual Defendants

         44.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

         45.     During the Class Period, the Individual Defendants participated in the operation

 and management of the Company, and conducted and participated, directly and indirectly, in the

 conduct of the Company’s business affairs. Because of their senior positions, they knew the

 adverse non-public information regarding the Company’s business practices.

         46.     As officers and/or directors of a publicly owned company, the Individual

 Defendants had a duty to disseminate accurate and truthful information with respect to the

 Company’s financial condition and results of operations, and to correct promptly any public

 statements issued by the Company which had become materially false or misleading.

         47.     Because of their positions of control and authority as senior officers, the Individual

 Defendants were able to, and did, control the contents of the various reports, press releases and

 public filings which the Company disseminated in the marketplace during the Class Period.



                                                    12
Case 1:20-cv-06054-RPK-CLP Document 1 Filed 12/11/20 Page 13 of 14 PageID #: 13




 Throughout the Class Period, the Individual Defendants exercised their power and authority to

 cause the Company to engage in the wrongful acts complained of herein. The Individual

 Defendants therefore, were “controlling persons” of the Company within the meaning of Section

 20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct alleged which

 artificially inflated the market price of the Company’s securities.

        48.     Each of the Individual Defendants, therefore, acted as a controlling person of the

 Company. By reason of their senior management positions and/or being directors of the Company,

 each of the Individual Defendants had the power to direct the actions of, and exercised the same

 to cause, the Company to engage in the unlawful acts and conduct complained of herein. Each of

 the Individual Defendants exercised control over the general operations of the Company and

 possessed the power to control the specific activities which comprise the primary violations about

 which Plaintiff and the other members of the Class complain.

        49.     By reason of the above conduct, the Individual Defendants are liable pursuant to

 Section 20(a) of the Exchange Act for the violations committed by the Company.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against Defendants as follows:

        A.      Determining that the instant action may be maintained as a class action under Rule

 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

        B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

 of the acts and transactions alleged herein;

        C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

 judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

        D.      Awarding such other and further relief as this Court may deem just and proper.



                                                  13
Case 1:20-cv-06054-RPK-CLP Document 1 Filed 12/11/20 Page 14 of 14 PageID #: 14




                              DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.



 Dated: December 11, 2020                    Respectfully submitted,

                                             THE ROSEN LAW FIRM, P.A.

                                             By: /s/Phillip Kim
                                             Phillip Kim, Esq. (PK 9384)
                                             Laurence M. Rosen, Esq. (LR 5733)
                                             275 Madison Ave., 40th Floor
                                             New York, NY 10016
                                             Tel: (212) 686-1060
                                             Fax: (212) 202-3827
                                             Email: pkim@rosenlegal.com
                                             Email: lrosen@rosenlegal.com


                                             Counsel for Plaintiff




                                                   14
